Title: To Alexander Hamilton from William North, [15 April 1800]
From: North, William
To: Hamilton, Alexander



Sir,
[New York, April 15, 1800]

The General order of the 11th of March last a copy of which as far as it related to the recruiting service is enclosed, was sent immediately to General Pinckney, & it was supposed it would have been distributed by his order to those whom it might concern without his command. Lt Colo Comd Moore is understood to be under the Command of Maj Gen Pinckney, as are the Regts of which the Secretary at War writes. The returns of those Officers, are received through Gen Pinckney.
I am with the greatest Respect   Sir Your Obt Ser

W NorthAdj Gen
April 15 1800

